ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           Jackson v. Randle, 2011 IL App (4th) 100790




Appellate Court             ROMEO JACKSON, Plaintiff-Appellant, v. MICHAEL P. RANDLE,
Caption                     Director, The Department of Corrections; TONY SMALL, Chief Fiscal
                            Officer of The Department of Corrections; ANTHONY RAMOS,
                            Warden of Stateville Correctional Center; and THE DEPARTMENT OF
                            CORRECTIONS, Individually and on Behalf of a Defendant Class of
                            Correctional Facilities, Defendants-Appellees.



District & No.              Fourth District
                            Docket No. 4-10-0790


Argued                      July 12, 2011
Filed                       September 9, 2011


Held                        Plaintiff inmate’s complaint alleging that the prison overcharged inmates
(Note: This syllabus        in violation of section 3-7-2a of the Unified Code of Corrections was
constitutes no part of      properly dismissed, since inmates have a constitutional right to certain
the opinion of the court    things, including adequate water, shelter, food, clothing, sanitation, and
but has been prepared       medical care, but they have no “rights” to commissary items at a specified
by the Reporter of          price.
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Sangamon County, No. 10-CH-406; the
Review                      Hon. Leslie J. Graves, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Clinton A. Krislov and Robert P. DeWitte (argued), both of Krislov &
Appeal                     Associates, Ltd., of Chicago, and Samuel J. Cahnman, of Springfield, for
                           appellant.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Brett E. Legner (argued), Assistant Attorney
                           General, of counsel), for appellees.


Panel                      JUSTICE STEIGMANN delivered the judgment of the court, with
                           opinion.
                           Justices Pope and Cook concurred in the judgment and opinion.




                                            OPINION

¶1          In October 2009, plaintiff, Romeo Jackson, sued, among others, the Illinois Department
        of Corrections (DOC), claiming that its commissary had been overcharging him and other
        inmates in violation of section 3-7-2a of the Unified Code of Corrections (Unified Code)
        (730 ILCS 5/3-7-2a (West 2008)).
¶2          In May 2010, defendants, Michael P. Randle, DOC Director; Tony Small, DOC chief
        fiscal officer; Anthony Ramos, Stateville Correctional Center warden; and DOC, filed a
        motion to dismiss Jackson’s complaint. In August 2010, the trial court granted defendants’
        motion to dismiss, finding that Jackson could not use the Unified Code to create a right upon
        which to establish standing to bring his claims.
¶3          Jackson appeals, arguing that the trial court erred by dismissing his complaint. We
        disagree and affirm.

¶4                                     I. BACKGROUND
¶5          In October 2009, Jackson sued defendants, seeking declaratory and injunctive relief,
        compensatory damages, as well as costs and attorney fees. Specifically, Jackson claimed that
        DOC, through its commissary, had been overcharging him and other inmates in violation of
        section 3-7-2a of the Unified Code (730 ILCS 5/3-7-2a (West 2008)), which outlines the
        additional percentage amount a prison may charge above its cost for items sold at its
        commissary. Jackson pointed out that a recent audit of the prison commissary revealed that
        DOC had been improperly implementing its authorized markup for at least two years,


                                                 -2-
       resulting in prices that exceeded the statutory limit.
¶6          In May 2010, defendants filed a motion to dismiss Jackson’s complaint, pointing out that
       (1) the court lacked subject-matter jurisdiction, given that DOC had sovereign immunity and
       (2) Jackson lacked standing, given that the Unified Code does not create a private right of
       action.
¶7          In August 2010, the trial court granted defendants’ motion to dismiss, finding as follows:
                 “[Jackson’s] claims in [c]ounts I, III, IV, and V seeking money damages for past
            amounts charged at the inmate commissary are barred by the State’s sovereign immunity.
            The State of Illinois–[DOC]–is the party vitally interested in this litigation because a
            judgment for [Jackson] would control the State’s actions by requiring it to change its
            accounting practices and would subject the State to liability for past amounts. [Citations.]
            The appropriate forum for damage claims based [on] alleged commissary overcharges
            is the Illinois Court of Claims. 705 ILCS 505/8(a) (West 2008) (Court of Claims has
            exclusive jurisdiction to hear and determine any claim against the State ‘founded upon
            any law of the State of Illinois’).
                 To the extent [Jackson] seeks to prospectively enjoin [d]efendants from taking
            actions in excess of their delegated authority and in violation of [Jackson’s] *** legal
            interests, [Jackson] lacks standing to enforce [s]ection 3-7-2a of the Unified Code. The
            United States Constitution does not encompass any right enjoyed by inmates to ***
            commissary items at a certain price, and Illinois law creates no rights for inmates beyond
            those that are constitutionally required.”
¶8          This appeal followed.

¶9                                       II. ANALYSIS
¶ 10       Jackson argues that (1) the trial court erred by treating his equitable relief claim as
       seeking money damages, (2) his claims are not barred by sovereign immunity because they
       are for equitable relief based on a statutory violation, and (3) he had standing to enforce
       section 3-7-2a of the Unified Code because “otherwise the statute is unenforceable as a
       practical matter.” Essentially, Jackson contends that the court erred by dismissing his
       complaint. Defendants respond that the court did not err by dismissing Jackson’s complaint
       because (1) Jackson lacked standing, given that the Unified Code does not create a private
       right of action and (2) the court lacked subject-matter jurisdiction, given that DOC had
       sovereign immunity. We agree with defendants that Jackson lacked standing.

¶ 11         A. Section 2-619(a)(9) Motions To Dismiss and the Standard of Review
¶ 12       Section 2-619(a)(9) of the Code of Civil Procedure permits a trial court to involuntarily
       dismiss a claim when “the claim asserted *** is barred by other affirmative matter avoiding
       the legal effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2008). The phrase
       “affirmative matter” refers to something “in the nature of a defense that negates the cause of
       action completely,” such as standing. Glisson v. City of Marion, 188 Ill. 2d 211, 220, 720
       N.E.2d 1034, 1039 (1999). We review de novo orders granting defendants’ motions to


                                                 -3-
       dismiss under 2-619(a)(9). Lacey v. Village of Palatine, 232 Ill. 2d 349, 359, 904 N.E.2d 18,
       24 (2009).

¶ 13                          B. Standing To Bring a Statutory Claim
¶ 14       Generally, the doctrine of standing is designed to “preclude persons who have no interest
       in a controversy from bringing suit.” Glisson, 188 Ill. 2d at 221, 720 N.E.2d at 1039.
       However, the doctrine of standing also precludes a plaintiff from bringing a private cause of
       action based on a statute unless the statute expressly confers standing on an individual or
       class to do so. See Glisson, 188 Ill. 2d at 222, 720 N.E.2d at 1040 (rejecting the plaintiff’s
       attempt to expand the doctrine of standing to include “member[s] of [a] class designed to be
       protected by the statute, or one for whose benefit the statute was enacted, and to whom a duty
       of compliance is owed”).

¶ 15                  C. Jackson’s Statutorily Based Complaint in This Case
¶ 16       Here, Jackson sued defendants, claiming that DOC, through its commissary, had been
       overcharging him and other inmates in violation of section 3-7-2a of the Unified Code (730
       ILCS 5/3-7-2a (West 2008)), which, as we previously explained, outlines the additional
       percentage amount a prison may charge above its cost for items sold at its commissary.
       Section 3-7-2a, however, does not expressly confer standing on inmates–or anyone else, for
       that matter–to enforce the cost percentages outlined therein.
¶ 17       As this court explained more than a decade ago in Ashley v. Snyder, 316 Ill. App. 3d
       1252, 1258-59, 739 N.E.2d 897, 902-03 (2000), DOC regulations and the Unified Code were
       designed to provide guidance to prison officials in the administration of prisons, not to create
       more rights for inmates than those that are constitutionally required. Inmates have a
       constitutional right to adequate water, shelter, food, drinking water, clothing, sanitation, and
       medical care, personal safety, reasonable access to courts, and the reasonable opportunity to
       exercise religious freedom. Ashley, 316 Ill. App. 3d at 1258-59, 739 N.E.2d at 903. Prisoners
       like Jackson do not have constitutionally protected “rights” to commissary items at a
       specified price, and section 3-7-2a does not somehow magically create one.
¶ 18       Accordingly, we reject Jackson’s contention that the trial court erred by dismissing his
       complaint.
¶ 19       In closing, we note that defendants also make a strong case that sovereign immunity
       applies. Given that we have determined that Jackson lacks standing, however, we need not
       address that contention.

¶ 20                                  III. CONCLUSION
¶ 21      For the reasons stated, we affirm the trial court’s judgment.

¶ 22      Affirmed.



                                                 -4-